Title: To James Madison from Rufus King, 23 December 1801 (Abstract)
From: King, Rufus
To: Madison, James


23 December 1801, London. No. 45. Encloses copy of a letter from Lord Hawkesbury to Sir John Nicholl that has resulted in an order of restitution by the High Court of Admiralty in favor of all American vessels and cargoes detained on passage to Le Havre, except for the Frederick of New York and its cargo, the agents having brought that case to trial too soon. Conjectures the sentence may be reversed on appeal. Notes that the cases are interesting because the claimants had hoped against success, preferring to collect insurance rather than accept the greater loss that “will now attend the adventures from the fall of Markets in consequence of the Peace.”
 

   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy and copies of enclosures (NHi: Rufus King Papers, vol. 54). RC 1 p.; marked duplicate; in a clerk’s hand. Hawkesbury’s 24 Nov. letter to Sir John Nicholl (2 pp.) enclosed a list (1 p.) of nine American vessels seized for attempting to enter the blockaded port of Le Havre, eight of which were to be restored on payment of captors’ costs. RC and enclosed letter (misdated 23 Nov.) printed in King, Life and Correspondence of Rufus King, 4:41–42.

